 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDouglas Aircraft Company, Component of McDonnellDouglas Corporation and Larry McMurphy. Case21-CA-12955January 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, MURPHY, AND PENELLOOn October 15, 1976, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief and Respon-dent filed an answering brief in opposition to theGeneral Counsel's exceptions.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.On August 24, 1974, Respondent dischargedCharging Party Larry McMurphy.' On August 26,1974, McMurphy filed an unfair labor practicecharge with the Board alleging that his discharge wasin violation of Section 8(a)(3) of the Act. He alsofiled a grievance under the contract that same day.Pursuant to the then-controlling policy enunciated inCollyer Insulated Wire, a Gulf and Western SystemsCo.,2the 8(a)(3) charge was originally deferred toarbitration.In September 1974, McMurphy's Union and Re-spondent attempted to settle McMurphy's situationby Respondent's agreeing to reinstate him, with theissue of backpay going to arbitration, and withMcMurphy withdrawing his charge with the Board.McMurphy, while he accepted the first two condi-tions, refused to drop the unfair labor practice chargeand the agreement fell through. Thereafter, on July 8,1975, the arbitrator issued an arbitration award inwhich he ordered that McMurphy be reinstatedwithout backpay. The arbitrator indicated in theaward that McMurphy should get no backpaybecause of his pattern of alleged abusive behavior atRespondent. The arbitrator also indicated a secondreason that McMurphy should be denied backpaywas the fact "that he alone was responsible for therejection of the agreement [under which McMurphywould withdraw the 8(a)(3) charge] to put him backto work in September 1974. The Company made theoffer, the Union accepted it, Tucker [another unionofficial] urged him to go along, and McMurphyI McMurphy served as a grievance committeeman at Respondent's LongBeach, California, plant. In this capacity, he performed no work other thanhis union responsibilities. Each day he reported to a supervisor who wouldgive him a pass enabling him to conduct business in the plant.234 NLRB No. 80refused. It is hardly fair to penalize Douglas for hisstubbornness."The General Counsel, acting on the theory that thearbitrator's award was repugnant to the Act, thenissued the instant complaint. Thereafter, on Decem-ber 4, 1975, Respondent and the Union jointlyrequested that the arbitrator clarify his decision.Specifically, the parties sought to learn whether thearbitrator had considered the Union's contentionthat Respondent had discharged McMurphy becauseof his activities as a union official. The parties alsodirected the arbitrator to indicate whether the tworeasons for denying backpay, namely, the employ-ment record of McMurphy and, as noted, the failureto withdraw the 8(a)(3) and (1) charge that waspending before this Agency, were independent orwhether their cumulative effect furnished the basisfor denying backpay. At the December 10, 1975,clarification hearing, the union attorney asked thearbitrator whether McMurphy's rejection of thesettlement offer (pursuant to which McMurphywould have withdrawn the then-pending 8(a)(3)charge) still served as part of the criteria for theaward. The arbitrator responded that:Well I would say the answer to your question is"yes." It is a supporting argument for a denial ofbackpay. But as I tried to indicate in answer tothe question, in the absence of the offer ofsettlement, in the absence of Mr. McMurphy'srejection of it, I still would have denied backpay.In his Decision herein, the Administrative Law Judgehas recommended dismissal of the complaint anddeferral to the arbitrator's decision as clarified. Wereject that recommendation.Under the Spielberg doctrine,3the Board defers toan arbitration award where "the proceedings appearto have been fair and regular, all parties had agreedto be bound, and the decision of the arbitration panelis not clearly repugnant to the Act."4It is clear to usthat, in rendering his original award, the arbitratorindicated that McMurphy's refusal to withdraw hisunfair labor practice charge against Respondentplayed a substantial role in justifying the arbitrator'srefusal to award backpay. Were this the sole indica-tion of the arbitrator's reasoning we would have littledifficulty in disregarding the arbitration award. It is2 192 NLRB 837 (1971).3 Spielberg Manufacturing Company, 112 NLRB 1080(1955).4 Id. at 1082.578 DOUGLAS AIRCRAFT COMPANYwell established that filing a charge under the Act isprotected activity.5Therefore, an arbitration awardthat penalized a grievant for exercising this statutoryprivilege would inherently be repugnant to the Act.This case is somewhat more involved, however, dueto the added rationale provided by the arbitrator atthe clarification hearing, and the remaining issue is,therefore, whether the arbitrator's remarks at theclarification hearing furnish a basis for curing theobjections to the award that, in its original form, isrepugnant to the Act.We note that at the clarification hearing thearbitrator again reiterated that McMurphy's refusalto accept a settlement which included the withdrawalof his charge was a reason for the arbitrator'sdenying him backpay. And, while the arbitratorascribed McMurphy's pattern of behavior as anindependent reason for denying backpay, he failed toanalyze what effect, if any, the fact that the incidentsarose in the context of McMurphy's job as grievancecommitteeman had on the backpay decision.There was no uncertainty about the original arbi-tration award-it was clearly repugnant. A "clarifica-tion" of this unambiguous award was sought onlyafter the General Counsel issued the complaint in theinstant case. This Board will not sanction and deferto such a prejudicial procedure.Accordingly, in all the circumstances, we find thearbitrator's improper reliance on McMurphy's insis-tence upon his statutory right to file unfair laborpractice charges with this Agency to be sufficientreason to require this Board to disregard the awardin this case and start anew. In so doing, we alsoreverse the Administrative Law Judge's Decisioninsofar as he failed to disregard the arbitration awardand failed to consider the underlying 8(a)(3) issue.Our colleague's disagreement with this decisionappears to be limited to a difference of opinion as towhat makes an arbitrator's award "clearly repug-nant" to the Act under the Spielberg criterion. Asstated, we find the award repugnant to the Actbecause it is premised, in part, on the ChargingParty's refusal to drop his unfair labor practicecharges against Respondent and thereby to foregothe Board's processes. Our dissenting colleagueasserts that the proper test, as stated in InternationalHarvester Company (Indianapolis Works), 138 NLRB923, 929 (1962), is whether or not the award is"palpably wrong." Even assuming that this is thecorrect test, an assumption we find unnecessary tomake, we would nevertheless find that an awardI See, e.g., Millwright Local Union No. 1311 of the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO (American Riggers, Inc.), 193NLRB 995, 999 (1971); Clyde Taylor dbh/a Clyde Taylor Company, 127NLRB 103, 108(1966).6 We conclude that it is necessary to remand the case to a differentAdministrative Law Judge because the onginal Administrative Law Judgewhich is based even in part on employees abandon-ing any of their Section 7 rights is "palpably wrong."As the Board said in International Harvester, supra at929, "an arbitrator's award cannot ... oust theBoard of its jurisdiction to adjudicate unfair laborpractice charges ...."Our colleague argues that the practical effect of ourdecision will be to exacerbate further the Board'sheavy caseload to the detriment of those who seek aspeedy resolution of grievances under establishedbargaining agreements, and those who seek expedi-tious determinations of unfair labor practice chargeswhich are not amenable to resolution by the partiesthemselves. While we share our colleague's concern,we are mindful of the fact that the Act protects allemployees in the exercise of the rights guaranteed bySection 7, not just those who are not covered by acontract containing a grievance-arbitration proce-dure.On the basis of the record before us, however, weare unable to determine the merits of the underlying8(a)(3) charge. We therefore remand this case toanother Administrative Law Judge to consider the8(a)(3) charge de novo.6ORDERIt is hereby ordered that a hearing de novo be heldbefore a different Administrative Law Judge to bedesignated by the Chief Administrative Law Judgefor the purpose of receiving evidence on the issuesraised by the allegations of the complaint and theRespondent's answer thereto in light of our determi-nation herein.IT IS FURTHER ORDERED that the above-entitledproceeding be, and it hereby is, remanded to theRegional Director for Region 21 for the purpose ofarranging such hearing, and that the said RegionalDirector be, and he hereby is, authorized to issuesuch notice thereof.IT IS FURTHER ORDERED that, upon the conclusionof the hearing, the Administrative Law Judge shallprepare and serve on the parties a Decision contain-ing findings of fact, conclusions of law, and recom-mendations based on the evidence received and that,following service of such Decision on the parties, theprovisions of Section 102.46 of the Board's Rules andRegulations, Series 8, as amended, shall be applica-ble.indicated, after accepting the arbitration award, that "were this a case ofinitial appraisal, I would be inclined to agree with Respondent that it waswell justified in discharging McMurphy for cause with no remedy ofreinstatement or backpay." Accordingly. we believe the interest of justicewill be best served by remanding this case to another Administrative LawJudge.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER PENELLO, dissenting:The majority opinion in this case serves to seriouslyundermine the process of final and binding arbitra-tion as a means for voluntary adjustment of labordisputes and grievances.The Board has for years recognized that grievancearbitration contributes significantly to the attainmentof the primary objective of the National LaborRelations Act to promote industrial peace andstability by encouraging the practice and procedureof collective bargaining.7That recognition was firstembodied in Spielberg Manufacturing Company,8where the Board stated that it would defer to anarbitration award where "the proceedings appear tohave been fair and regular, all parties had agreed tobe bound, and the decision of the arbitration panel isnot clearly repugnant to the purposes and policies ofthe Act."9In this case, the majority opinion purportedlyapplies the Spielberg doctrine to an arbitration awardbut fails to defer thereto primarily on the basis thatthe award is clearly repugnant to the Act. However,the majority's application of Spielberg is so grosslydistorted that, in effect, the "clearly repugnant"element of the Spielberg test has become meaning-less. Thus, in the circumstances of this case, themajority circumscribes the policy underlying Spiel-berg by failing to give effect to an arbitration awardwhich, as shown below, is neither clearly repugnantnor otherwise objectionable under the decision inthat case.As set forth in the majority opinion, employeeLarry McMurphy was discharged by the Respondenton August 24, 1974. Two days later, McMurphy filedan unfair labor practice charge with the Boardalleging that he was discharged in violation ofSection 8(a)(3) of the Act.10On the same day,McMurphy also filed a grievance pursuant to theapplicable collective-bargaining agreement allegingthat his discharge violated certain provisions of thatcontract. In September 1974, McMurphy's Unionand the Respondent reached a tentative settlementagreement whereby McMurphy would be reinstatedif he withdrew his charge with the Board. However,7 International Harvester Company (Indianapolis Works), 138 NLRB 923,926 (1962), enfd. sub nom. Thomas D. Ramsey v. N.LR.B., 327 F.2d 784(C.A. 7, 1964), cert. denied 377 U.S. 1003.8 112 NLRB 1080(1955).9 Id. at 1082.l° The General Counsel deferred action on this charge pending arbitra-tion proceedings, pursuant to the doctrine set forth in Collyer InsulatedWire, 192 NLRB 837 (1971).il Award clarification is a well-recognized device in labor arbitration.See Elkouri, How Arbitration Works, pp. 239-240 (BNA, 3d ed. 1973).12 The parties also posed the following two-part question to thearbitrator:In rendering your decision and award, did you consider the union'scontention that McMurphy had been discriminatorily terminatedMcMurphy refused to withdraw his charge and nosettlement was ultimately reached.The grievance was eventually submitted to arbitra-tion. On July 8, 1975, the arbitrator issued an awardin which he determined that McMurphy should bereinstated. However, the arbitrator denied McMur-phy backpay, citing two reasons: (1) "his pattern ofhostile, abusive, profane, and uncivil conduct"; and(2) "he alone was responsible for the rejection of the[settlement] agreement to put him back to work inSeptember, 1974."Apparently uncertain in their interpretations of thearbitration award, the parties jointly requested thearbitrator to clarify his award in the manner noted inthe majority opinion. In so doing, the parties agreedto restore the arbitrator's authority in the arbitrationproceeding."The parties posed the following question to thearbitrator at the clarification hearing: "Did you findthat McMurphy's pattern of hostile, abusive, pro-fane, and uncivil conduct provided an independentbasis for denying back pay or was back pay deniedonly because of his rejection of an earlier offer ofsettlement by the Company?" The arbitrator res-ponded:[I ]n absence of the offer of settlement andMcMurphy's rejection of it, I would have deniedhim back pay for the first reason [McMurphy'suncivil conduct] without any question or ambigu-ity whatever in my mind.12The majority has refused to defer to the arbitrationaward for two reasons. First, the majority concludesthat the arbitration award, as clarified, is clearlyrepugnant to the Act because one of the arbitrator'sreasons justifying the denial of backpay was McMur-phy's rejection of the settlement agreement occa-sioned by his failure to withdraw his charge with theBoard. I agree with the majority that the filing ofunfair labor practice charges with the Board isprotected by the Act.13However, for the reasonsstated below, I seriously dispute the majority'sdecision that the arbitrator's award in this case isbecause of his activities as a [union] steward? If so, did you find thatthe company discriminatorily discharged McMurphy in violation of[the collective-bargaining agreement I?The arbitrator unequivocably responded that he considered the uniondiscrimination matter and found that McMurphy was not discriminatonlydischarged. He elaborated upon his answers as follows:[T ]he Union presented no evidence, in my judgment, to support that[discrimination I charge, and in its final argument, made no argument tosupport that charge.It seemed to me that this [discnrimination charge] was such a thinand wholly unsupported contention that I really didn't deal with it.i3 See cases cited by the majonty at fn. 5 of their opinion.580 DOUGLAS AIRCRAFT COMPANYclearly repugnant to the purposes and policies of theAct.The majority takes issue with the arbitrator'sreiteration at the clarification hearing that McMur-phy's refusal to accept the settlement was a reasonfor the denial of backpay. However, as clearly statedat the clarification hearing, the governing reason fordenial of backpay was McMurphy's uncivil conduct;his refusal to accept the settlement agreement wasneither controlling nor dispositive of the matter. Norwas his refusal to accept the settlement agreementprejudicial to McMurphy's grievance, since thearbitrator stated that he would not have awarded himbackpay in any event.14Thus, this aspect of thearbitrator's clarified award citing McMurphy's refus-al to accept the settlement as a reason for denyinghim backpay merely represents a harmless, inconse-quential, and nonprejudicial departure from Boardlaw which should not bar deferral in this case.Despite the fact that the arbitration award, asclarified, provided valid, independent, and sufficientgrounds to deny McMurphy any backpay, themajority incredibly concludes that the award isclearly repugnant to the Act. Obviously, if themajority considered Spielberg at all in its opinion, itgrossly misinterpreted that decision, as construed bylater Board cases. Spielberg does not require theBoard's total agreement with the entire arbitrationaward. Rather, the proper standard of review, asstated in International Harvester Company, is whetherthe award is "not palpably wrong."'5"To requiremore of the Board would mean substituting theBoard's judgment for that of the arbitrator, therebydefeating the purposes of the Act and the commongoal of national labor policy of encouraging the finaladjustment of disputes. .1 ." ,6I fail to understand how the majority can legiti-mately state that the arbitration award in this case is"palpably wrong," or, for that matter, that it is clearlyrepugnant to the Act. It is apparent, therefore, thatthe majority is in fact substituting its judgment forthat of the arbitrator. The majority achieves thisresult by, in effect, microscopically dissecting thearbitration award in search of a clearly repugnantisolated statement. In so doing, the majority hasfailed to consider the allegedly repugnant statementby the arbitrator in the full context of the entireaward. Thus, is is clear that the majority has merelypaid lip service to Spielberg. This tactic, I regret tosay, is utilized all too often by the majority to reach'4 Accordingly, contrary to the view of the majonty, the clarified awarddid not cause McMurphy to abandon any of his Section 7 rights.ii 138 NLRB at 929.'6 Id See also Container Corporation of America. 210 NLRB 961, 963(1974).lt See Hawaiian Hauling Service. Ltd.. 219 NLRB 765, 767 (1975)(dissent of Members Penello and Kennedy). See also Clara Barton Terraceresults which clearly tend to emasculate the Boarddecision in Spielberg.17Second, the majority states that, since the clarifica-tion hearing occurred subsequent to the issuance ofthe instant complaint, the Board "will not sanctionand defer to such a prejudicial procedure." By thisstatement, the majority in effect assumes that theUnion and Respondent requested the clarificationhearing for a reason calculated to prejudice McMur-phy. However, neither the General Counsel nor theCharging Party suggested that the clarification hear-ing was designed for such a purpose or resulted inprejudice to McMurphy. Additionally, no breach ofthe Union's duty of fair representation towardsMcMurphy has been alleged or appears from therecord. Thus, this rationale underlying the majority'srefusal to defer is patently fallacious. Furthermore,the refusal to defer to the clarified award because ofthe timing of the clarification hearing which theparties themselves requested constitutes an unwar-ranted restriction of the parties' contractual andstatutory rights to resolve certain disputes by meansof an agreed-upon grievance-arbitration procedure.The majority's decision in this case also contra-venes the clearly established policy of Congressexpressed in Section 203(d) of the Act, whichprovides:Final adjustment by a method agreed upon bythe parties is hereby declared to be the desirablemethod for settlement of grievance disputes aris-ing over the application or interpretation of anexisting collective-bargaining agreement.The Supreme Court has firmly embraced Section203(d)18and has indicated its approval of theBoard's (prior) policy of deferring to an arbitrator'saward where such award complies with the Spielbergrequirements.'tThe majority opinion, however,serves to seriously impair the favored process of finaland binding arbitration as a means for voluntaryadjustment of contractual labor disputes. In sum, themajority does a great disservice to "the policy of theUnited States to ...encourag[e] the practice andprocedure of collective bargaining. ". .20Moreover, the majority's opinion fails to heed theBoard's own prior admonition that "[i]f completeeffectuation of the Federal policy is to be achieved,Convalescent Center, a Division of National Health Enterprises-Delfern, Inc.,225 NLRB 1028 (1976)."' See, e.g., Gateway Coal Co. v. United Mine Workers of America 414U.S. 368, 377 (1974).19 Carey, President of l. U.E. v. Westinghouse Electric Corp., 375 U.S. 261,270, fn. 7 (1964).2o Sec. I of the Act.581 DECISIONS OF NATIONAL LABOR RELATIONS BOARD...the Board ...should give hospitable accep-tance to the arbitral process. ."21 The majority'sopinion in this case is characteristic of its recenttrend of failing to accord arbitrators even a simplemeasure of deference.22Thus, the majority's opinionserves notice on the labor-management communitythat the Board will no longer attempt to strive for"complete effectuation of the Federal policy ...[by] giv[ing] hospitable acceptance to the arbitralprocess. .. ." In the future, the Board majority willapparently only defer to an arbitrator's award whichis "letter perfect."Finally, this decision makes a mockery of certain ofmy colleagues' pious protestations about the Board'soverwhelming caseload. At a time when the GeneralCounsel is already issuing record numbers of com-plaints and our Administrative Law Judges are facedwith tremendous workloads resulting in inevitablebacklogs, the majority opinion will only serve toexacerbate this severe administrative problem.23Ourscarce resources at the Board can certainly be betterutilized by concentrating our efforts on meaningfulcases rather than by conducting a hearing in this casea meaningless second time.24The practical result ofthe majority opinion will certainly be a diminution ofservice by the Board to two particular groups of thepublic. First, those who seek speedy determinationsof grievances which arise out of collective-bargainingagreements and which are suitable for arbitrationwill now encounter unnecessary intervention by theBoard and the inevitable administrative delay result-ing therefrom. Second, those who seek expeditiousdeterminations of unfair labor practice chargeswhich are not amenable to resolution by the partiesthemselves will now experience further administra-tive delay due to this unwarranted increase in theBoard's already swollen caseload. In my opinion,these results undermine, rather than effectuate, thepurposes and policies of the Act.21 International Harvester, supra at 927.22 In fact, the Board majority accords the arbitrator's award lessdeference than a court of appeals accords a Board decision in which thecourt finds a harmless error has been committed by the Board.23 See Chairman Fanning's statement before the Labor Subcommittee ofthe Senate Committee on Human Resources (Sept. 20, 1977), wherein theChairman projected a record case intake of 61,000 cases in the Board's nextfiscal year. In that statement, the Chairman also forecast a potentially grimoutlook: 'II It has long been apparent to me that there may come a timewhen the rising curve in case intake will overcome and defeat our existingprocedures for expeditious processing of our cases." The decision in thiscase may cause that time to come all too soon.24 In the first hearing, lasting a full 5 days, the Administrative Law Judgemade the following findings:[The arbitrator independently considered the contention that McMur-phy had been discriminated against because of his union activities andflatly found no evidence to support this premise.I see no evidence before me to warrant a different conclusion.The record well supports the finding of the arbitrator that the truemotive of Respondent was to enforce its ... rules and not todiscriminate against McMurphy.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard at Los Angeles, California, on April 20,21, and 22 and on May 4 and 5, 1976. The complaint,issued October 23, 1975, and based on a charge filed byLarry McMurphy, an individual, on August 26, 1974,attacks his discharge by Respondent, Douglas AircraftCompany, Component of McDonnell Douglas Corpora-tion, on August 22, 1974, this allegedly violative of Section8(aX3) and (1) of the Act.I note, as Respondent urges, that the Regional Directororiginally saw no merit to the complaint on the basis thatfurther proceedings "should be administratively deferredfor arbitration." This is treated below. Able briefs havebeen submitted by the General Counsel and Respondent.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGs OF FACT1. JURISDICTIONAL FINDINGSThere is no issue whether, at its Long Beach installationwhich is engaged in the manufacture of aerospace equip-ment, Respondent meets the Board's jurisdictional require-ments and that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act. I so find.1I. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America, U.A.W.,Local No. 148, herein the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction: the IssueIt should be initially pointed out that in the instant casethe parties were contractually bound to arbitrate anydispute such as that involved herein. See N.LRKB. v. Keller-Crescent Co., 538 F.2d 1291 (C.A. 7, 1976) decided August2, 1976. At issue herein is whether, after the discharge ofMcMurphy on August 22, 1974, an award by an arbitratorgranting McMurphy reinstatement without backpay isclearly repugnant to the purposes of the Act within themeaning of Spielberg Manufacturing Co., 112 NLRB 1080(1955). The record discloses that McMurphy declinedreinstatement pursuant to the award, this because ofRespondent's request that he withdraw the instant chargebefore the Board, with no opposition and indeed consentby the Union to the position of Respondent.In my judgment, upon the entire record before me, werethis a matter of initial appraisal, I would be inclined toagree with Respondent that it was well justified in dis-charging McMurphy for cause with no remedy of reinstate-582 DOUGLAS AIRCRAFT COMPANYment or backpay. It may be noted at this point thatMcMurphy on direct examination was a guarded and slowwitness. However, when pressed on cross-examination, inmy observation, he displayed much vehemence and tem-per, entirely consistent with the position of Respondentherein as to his attitude throughout his employment.I now deem it in order to treat with the arbitration awardof designated impartial arbitrator Dr. Irving Bernstein afterhearings held on June 10 and 17, 1975. The Union hadcontended in its grievance that Respondent, by terminatingMcMurphy, had breached their contract which providedthat there would be no discrimination because of unionactivities. The Board, as it has stated, defers to anarbitrator's award unless the decision of the latter is"clearly repugnant" to the purposes and policies of the Act.Spielberg Manufacturing Co., supra. A Board majorityhonored this principle thereafter in Electronic ReproductionService Corporation, 213 NLRB 758 (1974).On July 8, 1975, Dr. Bernstein issued his decision, inevidence, awarding McMurphy reinstatement but withoutbackpay for reasons described more fully below. The firstwas his pattern of "hostile, abusive, profane and uncivilconduct, of which the Hilliard incident is only the mostdramatic illustration," hardly a complimentary appraisal.As a second reason, he submitted the rejection by McMur-phy of Respondent's offer to return him to work. As noted,the Union concurred in the settlement and urged McMur-phy to accept it. But McMurphy refused because Respon-dent asked, in an effort to wind up the matter, thatMcMurphy withdraw the instant charge; this he declinedto do. The arbitrator later affirmed that his decision stoodalone on his first reason, which he deemed far moreimportant, and that the second was simply a supportingreason.Thus, Respondent was put in the position of closing thematter with the approval of the Union according to thedecision of the arbitrator, but contrary to the resistance oropposition of McMurphy. There is no evidence of hostilityto McMurphy because of his union activities as such andthe arbitrator explicitly so found. The record well demon-strates his truculence, and Walter Christensen, then man-ager of Respondent's Labor Relations Support Centers,referred to McMurphy in his testimony as "the bum of thebunch."The arbitrator in his initial decision found certain factsbut avoided some credibility resolutions. This decision, aswell as a subsequent clarification thereof and other eviden-tiary matters, is summarized below. It is undisputed thatMcMurphy, due to a normal reduction in force, wouldhave been laid off in March 1976. Thus, the ultimate andsole issue herein is the award of backpay to McMurphy.B. Sequence of EventsThe initial decision and the relevant facts are not inserious dispute. McMurphy was hired in October 1967;was classified as an "A" mechanic; was very active inunion activities; was elected a steward in 1968; and waselected a grievance committeeman in 1971, the position heenjoyed at the time of his termination. The arbitratorfound, his decision and the record before me well demon-strates, and I find, that his relations with Respondent in hisyears of employment were indeed stormy, to say the least.On October 23, 1975, the Regional Director decided orwas instructed not to honor the award of Dr. Bernstein andissued the instant complaint. On December 4, 1975, ahearing for clarification of the award was jointly requested,and such a hearing was duly held before Dr. Bernstein onDecember 10, 1975. All parties were represented, includingMcMurphy by his representative, Bob Berghoff, formerlybut no longer a union official, and the transcript of some 30pages is in evidence.Dr. Bernstein therein stated that he had independentlyconsidered the contention that McMurphy had beendiscriminated against because of his union activities andflatly found no evidence to support this premise. He alsodeclared that the two reasons he relied upon were indepen-dent and that, in any event, he would have deniedMcMurphy backpay because of his "pattern of hostile,abusive, profane and uncivil conduct" in the Hilliardincident, described below. As will be readily apparent,Respondent, with ample justification, under Board prece-dent, could have discharged McMurphy because of theHilliard incident. In fact, the General Counsel, in his brief,conceded that his conduct on this occasion was "egre-gious." Respondent, on the other hand, listened to theearnest pleas of the union representatives to give McMur-phy one more chance. It so yielded, to its dismay herein,and this led to the ultimate incident described below andhis discharge, the crux of this case.The award of the arbitrator issued July 8, 1975, andconsisted of some 13 closely typed pages. Initially, it posedthe issue whether Respondent violated article II, section 2,paragraph (a), of the contract when it discharged McMur-phy on August 22, 1974, and, if so, what remedy would beappropriate. As indicated, hearings were held on June 10and 17, 1975.Although the arbitrator primarily relied upon incidentslate in McMurphy's employment, he did set forth certainfacts, supplemented before me, relating to conduct com-mencing in 1972.He noted that in February of that year Respondentinstituted a new procedure for clocking out at the time-clock. Employees had previously lined up at the timeclockI or 2 minutes prior to the termination of the shift.Respondent issued an order that the employees should staynear the planes on which they were working until thebuzzer for checkout time went off. McMurphy consideredthis unsafe, for unspecified reasons, and protested vigor-ously. It appears that he then stationed himself at thetimeclock for this I or 2 minutes prior to the checkout timeover the objection of management. Respondent dischargedhim on February 7 for insubordination in violating compa-ny rule 31 but reinstated him 15 days later. Another unionofficial, Tucker, restrained McMurphy on this occasionand used certain profanity; he was suspended for 5 daysbut was later reimbursed for the 5 days. To repeat,McMurphy on this occasion, in effect, suffered a 15-daydisciplinary layoff, as found by the arbitrator.The arbitrator next referred to an incident on February6, 1973, and characterized it as hazy. He consideredmemoranda submitted by two supervisors and also the oral583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestimony of McMurphy. This involved a grievance filedby a female employee, Sarsten. There was an uncompli-mentary exchange between McMurphy on the one handand two supervisors. The arbitrator has set forth theexchange of profanity on this occasion which I deeminappropriate to repeat herein. Respondent gave McMur-phy a 5-day suspension because of the incident whichinvolved the fact that McMurphy had removed Sarstenfrom her job without permission from management. Thearbitrator assumed that a grievance had been filed, andRespondent -educed the suspension for 3 days. He notedthat McMurphy had testified that he planned to take theother 2 days off to celebrate his birthday; in my opinion,this does not detract from the merits of the incident andthis amounted to a 2-day suspension.The arbitrator took note of the fact that McMurphy hadcontinual difficulty with Elizabeth Wood, a senior laborrelations representative, with whom he dealt at the secondstep of the grievance procedure. He contended, accordingto the arbitrator, that she took unreasonable positions ongrievances and caused him to lose his temper. She wrotememoranda to her superiors on August 22, 1972, and onJanuary 30, 1973, and testified before the arbitrator. Woodtestified before me, as did McMurphy, who conceded usingwhat I would consider exceedingly profane language.Obviously, language in a manufacturing plant is notlanguage customarily used in the parlor but, in myjudgment, McMurphy simply went too far. As a result, onAugust 29, 1972, Manager of Labor Relations C. S.Wilhelm, as found by the arbitrator, told McMurphy in thepresence of Union Official Tucker that Respondent wouldnot put up "with this kind of behavior," that he had tocontrol himself, or that in the alternative he would bedisciplined.On January 7, 1974, according to the arbitrator, Supervi-sor Darling gave McMurphy a verbal correction interviewfor unexcused absenteeism. He filed a grievance. Thiscorrectional interview was removed from his file. Inprocessing the matter, McMurphy filed another grievanceagainst John Szymanski of Respondent's labor relationsdepartment for alleged "harassment." Respondent disput-ed this, and the Union withdrew the grievance.The arbitrator next treated with McMurphy's handlingof a grievance concerning the date vacation and sick leavepay would be paid. There was no evidence introducedbefore me on this topic, and the arbitrator saw fit, and Iagree, to assign little relevance to this issue. However, thearbitrator did note that there was some friction betweenMcMurphy and Supervisor of Labor Relations Woodwardover the incident with McMurphy claiming that he was"tired of taking orders" from Respondent. The arbitratornoted that the relationship between Woodward andMcMurphy was strained, and there is a conflict, notresolved by the arbitrator, as to a subsequent confrontationbetween Woodward and McMurphy, more specifically,whether Woodward threw McMurphy against a wall. Inmy observation of McMurphy, it would seem more likelythat Woodward was not the aggressor on this occasion.As noted by the arbitrator, General Foreman Hilliardissued a memorandum on May 21, 1974, requiring thatemployees in certain areas wear safety glasses at all times.In July Hilliard ordered the removal of stools and chairsfrom certain areas in department 411 because there wereconveyors in the area moving large and heavy equipment.This incident, as it ultimately unfolded, was relied uponheavily by the arbitrator. He noted that McMurphyprotested this move and was "loud and abusive andextremely argumentative." McMurphy was next told bySupervisor Carey that safety glasses were required, andMcMurphy refused to wear them. He told Carey that hewould wear them if Carey obtained them for him. McMur-phy then left, saying he would return the next morning. Hedid return on July 17. The arbitrator found, according toCarey, that McMurphy again refused to wear the safetyglasses. McMurphy then approached Hilliard, who wasdiscussing the problem of the stools with two representa-tives of the Union; namely, Mason and Richards. Hilliardwrote a statement of the following conversation which isnot disputed. McMurphy demanded the return of thestools. Hilliard attempted to explain that there was movingequipment in this immediate area and that the stoolspresented a safety hazard.The statement of Hilliard is reflected on page 5 of thearbitrator's decision and in essence is reflected in similarfashion in the testimony before me. According to thearbitrator, McMurphy stated to Hilliard "What the f-gives you the right to take these chairs away from thepeople." Hilliard responded that this was his area and hisresponsibility. McMurphy then stated "it's none of yourgoddamn shi- business" and that he wanted the stoolsreturned. Hilliard responded that he should clean up hislanguage, not get emotional, wear his badge on his chest asrequired and not on his belt, and wear safety glasses as hehad been instructed the previous evening.The arbitrator found, and my record similarly demon-strates, that Hilliard stated he had an appointment to makea telephone call and went to his office some distance away.He went in, sat down in his chair, and started to make thetelephone call. McMurphy appeared on the scene andstated, "You can make that phone call standing up, youdon't need a chair." Hilliard responded that this was aprivate office and he should leave. McMurphy then said,"You don't need any God damn chair. Stand up." Hilliarddirected McMurphy to leave the office, McMurphy did notcomply, Hilliard asked his clerk to call security and at thispoint McMurphy left. I find without any doubt that he wasnot presenting a grievance or that, in any event, heexceeded proper bounds.Hilliard reported this incident to Branch Manager ofLabor Relation Support Centers W. H. Christensen (alsospelled Christenson herein). Christensen then decided todischarge McMurphy. He called in three union representa-tives, Tucker, Richards, and Thomas, to inform them of hisdecision. They protested and pleaded that he not do thisbecause it would cause a political upheaval within theLocal. Christensen conferred with his superior, Wilhelm.They decided not to discharge McMurphy, but to give hima final warning, and this took place in his office on July 24,1974. The General Counsel has made a contention that thiswas an oral rather than a written warning which would becustomary, but I see no merit to this. Nor do I deem this ascondonation of the incident, as the General Counsel in584 DOUGLAS AIRCRAFT COMPANYeffect urges. The simple fact is, and the arbitrator laternoted, that McMurphy could have been and probablyshould have been discharged for his behavior on thisoccasion, and Respondent because of its pending problemswith the Union yielded to pleas of the latter not toterminate him because of this incident.The arbitrator took note of a memorandum Christensenwrote to Wilhelm on this day. He told McMurphy thereinthat he was a disgrace to himself and his union, that it wasthe responsibility of McMurphy to represent union mem-bers and that Respondent would run the plant. He told himthat they had been prepared to fire him but had yielded tothe pleas of the union committee. He told McMurphy that,if another incident came to his attention, they would firehim "on the spot."McMurphy asked at this point if Hilliard had the right tohave his people stand up when they could just as well sit.Christensen responded that Hilliard had the right to dowhat he wanted and that, if something was amiss, there wasa proper way to challenge this. Union RepresentativeRichards then told McMurphy that he would not intercedein his behalf if the Company took discharge action in theevent of another episode.Richards then asked McMurphy if he would apologize toHilliard and McMurphy did not answer; Richards reactedstrongly. Thomas then told McMurphy that he owedHilliard an apology. Christensen ended the meeting bytelling McMurphy that this was a final warning, eventhough it was oral and not in writing. McMurphy testifiedbefore the arbitrator that he made two or three trips to theoffice of Hilliard to apologize but that Hilliard was notpresent. I deem this an unacceptable explanation becauseMcMurphy was on union affairs full time with authority tocall or visit the man. In my judgment, he simply did notmake the trips or calls.The final incident occurred on the early afternoon ofAugust 15, 1974. McMurphy's duties were in certain listedbuildings, but building 13 was not formally in his assignedzone, as found by the arbitrator, and I concur on apreponderance of the evidence. There was testimonybefore the arbitrator that union representatives had investi-gated grievances outside their zones without complaintfrom the Company. Respondent showed, however, thatUnion Steward Sparks was disciplined for being outside hisarea.Several employees had filed grievances alleging that "B"employees in department 505 in building 13, not in the areaassigned to McMurphy, were performing "A" work, thusthereby jeopardizing their recall rights. On Thursday,August 15, James Wells (also spelled Welles), the districtsteward in department 505, asked McMurphy to visit thedepartment to inspect the work. This was occasioned bythe fact that Wells was scheduled to leave for a unionsummer school the next day and wanted McMurphy to beaware of this before his departure. The two were alsojoined by Wayne Allen, also a district steward, in an areafrom which several of the grievances had originated. Allenhad a pass from labor relations to be in department 505.There is some conflict as to whether this incident tookplace shortly before the break between 2 and 2:10 p.m. orimmediately thereafter, but this I deem irrelevant to theissue. Indeed, the arbitrator noted that there was a sharpconflict of testimony over what took place. There were twoaspects of this. The first was whether McMurphy was in adepartment which he was not authorized to enter and,secondly, if, in violation of rule 34, two employees werepulled off the job to discuss a potential grievance withoutpermission from supervision. Indeed, the arbitrator noted"it is extremely difficult to reconstruct what actually tookplace." McMurphy, however, commented, at one point,that it was a violation of rule 34 to do what they allegedlydid without permission.The account of the three union representatives is thatthey went to an area supervised by one Gath. They took noone off of the job and Gath asked no one for a pass. Theyplaced this directly before the 2 p.m. break, although Gath,in his testimony before me, placed this as directly after thebreak. According to Gath, they merely inspected jobdescriptions in his section unrelated to where the three nextproceeded.The union representatives then moved to another area inthe department near the desk of Foreman Harper andspoke with two employees who were working under thewings of an airplane, Pearl McKizzie (now Walker) andNorma Lancaster. Foreman Harper asked the unionpeople what they were doing in the area, and they repliedthey were investigating grievances. Harper asked Wells, butnot the other two, for a pass. Wells did not have one.McMurphy had one (although, according to Respondent,not authorized for this area) but did not display it. Theydenied pulling people off their jobs.The arbitrator found, according to the testimony ofHarper and Gath, that, just before the break, Harper sawthe three union personnel and two employees under thewings of the airplane. The two employees should have beenworking on ladders on the wings, but were standing on thefloor pointing to the aircraft. They had not been givenpermission to leave work. Harper phoned one, Thomas, inthe labor relations department to report that union repre-sentatives were pulling employees from their jobs andasked what to do. Thomas told him to remove all threefrom the area. Harper and Gath, asked to witness this,approached, and Harper questioned them about the pur-pose of their presence. They responded that they wereinvestigating a grievance concerning misclassification. Har-per asked if they had permission to do so, Wells respondedthat this was not required, and Harper directed them toleave. Wells made a phone call to some union source inwhich he used some profanity, and they all then left.Respondent took disciplinary action, as the arbitratorfound and as the record before me demonstrates, againstall involved in the incident. Wells received a 3-daysuspension. Allen was given a correctional interview, andthe two ladies received verbal reprimands. As the arbitratorpointed out, the case of McMurphy "is far more complicat-ed." This was due to his long record of discipline andtherefore the discipline was more severe.There is some testimony about a flyer which wascirculated shortly after this incident involving an intra-union dispute. This was washed out by the arbitrator and,as I read the record before me, actually played no part inthe ultimate resolution of the McMurphy issue.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOne Novack, a labor relations representative for Respon-dent, heard a rumor that McMurphy had come to the plantearly on August 21 to distribute and post these flyers. Theyrelated to a radio program on the previous evening, and thetimeliness of this puzzled the arbitrator, as one can wellappreciate. McMurphy denied coming to the plant earlyand posting these flyers, although he conceded that he hadsome in his possession.Christensen had been informed in writing of both theincidents in department 505 and the flyers and decided tofollow through with his "final warning" given to McMur-phy. He met with several union representatives and toldthem that he intended to discharge McMurphy. He initiallystated it was because McMurphy had plastered the build-ing with the flyers and then said that this was the straw thatbroke the camel's back.They then moved to another office. Christensen askedMcMurphy whether he had passed out the flyers and hedenied it. "At that point, Christensen dropped the flyerquestion," as the arbitrator noted. Christensen then cameforward with two points. Initially, he said that the conductof McMurphy in department 505 on August 15 was aviolation of company rule 34. Secondly, this was theculmination of a series of acts which were in conflict withcompany rules and which were abuses of his status as aunion officer. He then discharged McMurphy effectiveAugust 22.McMurphy filed a grievance on August 26 asking forimmediate reinstatement with full pay. On the same day, healso filed a charge with the Board attacking the harassmentand termination of shop stewards, including himself, andalso requesting injunctive relief under Section 10(j) of theAct.In September. Respondent and the Union were negotiat-ing over a new contract. Respondent then made an offerconcerning the McMurphy matter, which the Unionaccepted. It offered to restore him to his former job,effective September 10, 1974, that there would be nobackpay for the period since August 22, and the issue ofbackpay would be submitted to arbitration, with McMur-phy withdrawing his charge before the Board. Christensen,on September 9, prepared a memorandum to put this intoeffect. Tucker, of the Union, explained this agreement toMcMurphy and recommended that he accept. McMurphywas willing to accept reemployment and arbitration of thebackpay issue but refused to drop the unfair labor practicecharge. He was unaware of Board policy under CollyerInsulated Wire, 192 NLRB 837. As the arbitrator noted"The deal fell through" and, on September 10, Respondentwithdrew its offer.It is manifest to me at this point that the desire ofRespondent that the request to withdraw the charge shouldnot be equated with such a position of a respondent inother cases. As will appear, the arbitrator disposed of thecase, and Respondent simply wanted to wipe the docketclean and restore McMurphy to work. I see no animusherein and, as previously indicated, in my judgment, theevidence would preponderate in favor of a finding that thedischarge was justified and without backpay.I There is evidence that a lesser penalty had originally been recommend-ed by one unfamiliar with the Hilliard incident, or "prior" as it were, and theThe arbitrator noted that McMurphy filed a claim forunemployment insurance, and his claim was rejected; heappealed and a referee of the unemployment insuranceappeals board found in his favor. He was ultimatelyawarded same.The arbitrator also noted a subsequent incident when, nolonger working for Respondent, McMurphy passed outsome union election literature to employees entering theplant. On this occasion, McMurphy, encountered by asecurity officer, used some more of his customary profani-ty.The General Counsel has argued in his brief that theearlier incidents were "ancient history" for which nodisciplinary action had been taken, although the recorddoes disclose, as noted, that there had been prior discipline.He conceded that no matter how "egregious" the Hilliardincident may have been regarded by Respondent and forthat matter, by the arbitrator, no disciplinary action wastaken against McMurphy. But the record well demon-strates, as I view it, that Respondent would have been welljustified in discharging McMurphy after the Hilliardincident but because of current labor problems yielded tothe pleas of responsible union representatives that thisaction not be taken and then adopted the position that hebe given one more chance. As noted, I do not view this ascondonation; a contrary view would amount to a blanketinsurance policy for one in the position of McMurphy.1C. Concluding FindingsIn my judgment the complaint should be dismissed inaccordance with the Spielberg doctrine because the deci-sion of the arbitrator is not clearly repugnant to the Act.He made a flat finding that McMurphy was not discrimi-natorily terminated because of his union activities. I see noevidence before me to warrant a different conclusion.All proceedings before the arbitrator appear to have beenfair and regular, all parties agreed to be bound thereby,and there is not an iota of evidence of less than fairrepresentation of McMurphy by the Union. Further, theadditional evidence before me, such as I have set forthherein, discloses nothing different. And, as indicated,Respondent was amply justified in carrying through itsoriginal intention to discharge McMurphy. The record wellsupports the finding of the arbitrator that the true motiveof Respondent was to enforce its legitimate rules and not todiscriminate against McMurphy. Respondent has arguedin its brief that industrial chaos would reign if employerswere required to condone and accept conduct of the typeengaged in by McMurphy over so long a period of time.Moreover, turning to the August 15 incident, althoughthe arbitrator referred to this as "technical," this does notmean that this was a pretextual cause for discharge, andindeed it was found by him that it was not. And, in thecourse of the clarification proceeding, the arbitrator foundthat without any question or ambiguity he would havedenied backpay solely because of the hostile, abusive,profane, and uncivil conduct of McMurphy. The denial ofbackpay as such is not clearly repugnant to the Act. Seelast straw position then taken by Respondent and that this was accordinglychanged by higher management.586 DOUGLAS AIRCRAFT COMPANYOhio Ferro-Alloys Corporation, 209 NLRB 577 (1974), andFikse Bros., Inc., 220 NLRB 1301 (1975).CONCLUSIONS OF LAW1. Douglas Aircraft Company, Component of McDon-nell Douglas Corporation, is an employer whose operationsaffect commerce within the meaning of Section 2(6) and (7)of the Act.2. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, U.A.W.No. 148, is a labor organization within the meaning ofSection 2(5) of the Act.3. Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(aX3) and (1) of theAct.[Recommended Order for dismissal omitted from publi-cation.]587